

115 S2925 IS: To limit the transfer of F–35 aircraft to foreign countries.
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2925IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Tillis (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo limit the transfer of F–35 aircraft to foreign countries.
	
		1.Limitation on transfer of F–35 aircraft to foreign countries
 (a)In generalExcept as provided under subsection (b), no funds may be obligated or expended— (1)to transfer, facilitate the transfer, or authorize the transfer of, an F–35 aircraft to a foreign country; or
 (2)to transfer intellectual property or technical data necessary for, or related to, any maintenance or support of the F–35 aircraft.
 (b)ExceptionThe Secretary of Defense may waive the limitation under subsection (a) after submitting a written certification to Congress that the receiving country is not—
 (1)taking steps to degrade NATO interoperability; (2)exposing NATO assets to hostile actors;
 (3)degrading the general security of NATO member countries; (4)seeking to import or purchase defense articles from a foreign country with respect to which sanctions are imposed by the United States; or
 (5)wrongfully or unlawfully detaining 1 or more United States citizens.